



SEPARATION AND CONSULTING AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release (“Agreement”) is entered into by
Karl Triebes (“Employee”) and F5 Networks, Inc. (“Company” or “Employer”)
effective September 26, 2016 (“Effective Date”).


BACKGROUND


A.    The parties agree that Employee's employment relationship with the Company
will be terminated as of the Separation Date (as defined below).


B.    Employee and the Company wish to enter into an Agreement to clarify and
resolve any disputes that may exist between them arising out of the employment
relationship and its termination, and any continuing obligations of the parties
to one another following the end of the employment relationship.


C.    The Company has advised Employee of the right to consult an attorney prior
to signing this Agreement and has provided Employee with up to 21 calendar days
to consider its severance offer and to seek legal assistance. Employee has
either consulted an attorney or voluntarily elected not to consult legal
counsel, and understands that this Agreement constitutes a waiver of all
potential claims against the Company.


D.    This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.


AGREEMENT


In consideration for the covenants herein and other valuable consideration,
Employer and Employee agree as follows:


1.EMPLOYMENT SEPARATION DATE. Subject to the terms and conditions of this
Agreement, Employee's employment relationship with the Company will be
terminated as of January 1, 2017 (“Separation Date”) and Employee shall until
such Separation Date provide consulting services to the Company to facilitate a
smooth transition. Employee claims and shall claim no further right to
employment by Employer beyond the Separation Date.


2.WAGES AND BENEFITS. Employee acknowledges that Employee has been paid all
compensation, benefits, vacation and other amounts owed Employee for all time
worked through the pay period immediately before the Effective Date. Subject to
Employees continued employment by and service to the Company, Employee will be
entitled to receive his current base salary through the Separation Date.
Employee’s bonus for the first quarter of fiscal year 2017 will paid at target
as a part of the lump sum payment identified in Section 3.1 below. Coverage
under Employer’s group medical plan is effective through January 2017. Any funds
Employee has in Employer’s 401(k) plan shall be handled in accordance with the
terms and conditions of that plan. Except as otherwise provided in this
Agreement, all other compensation and benefits shall cease on the Separation
Date. Other than the foregoing and the amounts set forth in Section 3 of this
Agreement, Employer shall owe Employee no further compensation and/or benefits.


3.CONSIDERATION. In recognition of his work for Employer, and specifically to
support the release and non-competition and non-solicitation provisions provided
herein, Employer shall provide Employee with the following consideration
contingent on Employee’s compliance with the Employee’s obligations under this
Agreement and execution of a release of all claims in a form as set forth in
Section 4 below as of the Separation Date:


3.1.    Employee shall receive from the Company as severance a lump sum payment
in the amount of $1,046,900 less applicable deductions and all applicable taxes.
Such payment shall be made in calendar year 2017 on or prior to January 15, 2017
but only after execution of this Agreement and expiration of the revocation
period identified herein as well execution of a release of waiver and release in
the form set forth in Section 4 covering actions through the separation date,
less appropriate deductions and withholdings.


Karl Triebes 
Confidential
Page 1 of 6

    
    

--------------------------------------------------------------------------------







3.2    Employer shall pay Employee the full amount of his accrued and unused
Paid Time Off balance (“PTO Payment”).


3.3    Employer will make a one-time payment to employee of $37,500 (which may
be used to help pay for COBRA coverage for Employee and his dependents or any
other purpose Employee chooses) less appropriate deductions and withholdings.


3.4    Employer shall pay a sum of up to $10,500 for up to nine (9) months of
executive outplacement services to be provided by Waldron. Employer shall pay
the outplacement firm directly. Such outplacement services must take place
within 12 months of the Separation Date.


Employee acknowledges and agrees that except as required by this Agreement,
Employer has no obligation to provide any of the above-stated consideration.
Employee further acknowledges and agrees that Employer provides the
consideration set forth in this Section 3 as consideration for the covenants and
release herein, including but not limited to the Non-Compete and
Non-Solicitation obligations set forth in Section 8 below, that such payments
would not be provided by Employer in the absence of this Agreement, and that
such payments constitute adequate consideration for the covenants and release
set forth in this Agreement. Payments under paragraph 3 of this provision may be
made by direct deposit in the same manner as previous payroll. All consideration
shall be less appropriate taxes and withholdings.


4.WAIVER AND RELEASE. Except for claims based on an alleged breach of this
Agreement, Employee, on behalf of himself and Employee’s marital community,
heirs, executors, administrators and assigns, expressly waives against Employer,
its present and former businesses, subsidiaries and affiliates and its
collective current and former officers, directors, employees, managers, agents,
trustees, representatives, general and limited partners, members and attorneys
(all of which are collectively referred to as “Released Parties”) any and all
claims, damages, causes of action or disputes, whether known or unknown, based
upon acts or omissions relating to Employee's employment or the end of
Employee's employment with Employer, occurring or that could be alleged to have
occurred on or prior to the execution of this Agreement; and further release,
discharge and acquit Released Parties, individually and in their representative
capacities, from such claims, damages, causes of action or disputes. This waiver
and release includes, but is not limited to, any and all claims for wages,
employment benefits, and damages of any kind whatsoever arising out of any
contracts, expressed or implied; any covenant of good faith and fair dealing;
estoppel or misrepresentation; discrimination or retaliation on any unlawful
basis; harassment; unjust enrichment; wrongful termination or constructive
discharge; any federal, state, local or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act, as amended; the Civil Rights Act of
1866; the Older Workers Benefit Protection Act; the Age Discrimination in
Employment Act (“ADEA”); any state or federal wage payment statute; or any other
legal limitation on the employment relationship.


Employee acknowledges that Released Parties are in no way liable for any
released claims described in this Section. Employee agrees to defend and
indemnify Released Parties (including payment of fees as incurred) against any
such claims whether made by him or on behalf of him to the full extent permitted
by law. Excluded from this Release are claims that Employee may have with regard
to vested benefits under ERISA or any other claim that may not be released in
accordance with law and any rights or claims that may arise after the date this
Agreement is executed. Employee understands that Employee is not barred from
bringing an action challenging the validity of this Agreement under the ADEA.
Employee further understands that this Release does not preclude filing a charge
of age discrimination with the U.S. Equal Employment Opportunity Commission.


As consideration for the payments and benefits Employee receives under this
Agreement, Employee also agrees to execute a waiver and release in accordance
with this Section 4 with respect to Released Parties of any and all claims,
damages, causes of action or disputes, whether known or unknown, based upon acts
or omissions relating to Employee's employment or the end of Employee's
employment with Employer, occurring or that could be alleged to have occurred on
or prior to January 1, 2017. If Employee fails to execute and return the waiver
and release described in the preceding sentence on or after January 1, 2017 but
no later than January 3, 2017, Employee forfeits his right to all payments and
benefits provided in Section 3 of this Agreement.


Karl Triebes 
Confidential
Page 2 of 6

    
    

--------------------------------------------------------------------------------







5.NO ACTION. Employee represents and warrants that no charge, complaint, lawsuit
or cause of action has been filed based on any Released Claim. If Employee is
ever awarded or recovers in any forum any amount as to a claim Employee has
purported to waive in this Agreement (other than under the ADEA if Employee
would be allowed lawfully to pursue such a claim), such amounts shall be payable
to Employer and Employee hereby assigns the right to any such amounts to
Employer.


6.COMPANY PROPERTY. Employee represents and warrants that Employee on or prior
to the Separation Date will turn over to Employer all files, memoranda, keys,
cellular phones, computers, pagers, and other electronic devices, credit cards,
manuals, data, records and other documents, including electronically recorded
documents, photographs, data, employee handbooks, and physical property that
Employee received from Employer or its employees or that Employee generated in
the course of Employee’s relationship with Employer.


7.RESERVED.


8.NONCOMPETITION & NON-SOLICITATION.


8.1    Non-Competition. During the period commencing on the Effective Date and
ending twelve (12) months thereafter (the “Non-Competition Period”), Employee
shall not (without the prior written consent of the Employer) engage, in any; be
or become an officer, director, manager, member, employee, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, agent, representative, supplier, contractor, consultant, advisor or
manager of or to, or otherwise acquire or hold any interest in, or participate
in or facilitate the financing, operation, management or control of, any
Competing Business; or contact, solicit or communicate with Employer’s customers
for the benefit of a Competing Business; provided, however, that nothing in this
Agreement shall prevent or restrict Employee from any of the following: (i)
owning as a passive investment less than 1% of the outstanding shares or
interests of the capital stock or other equity of a Competing Business when
Employee is not otherwise associated with such corporation; (ii) performing
speaking engagements and receiving honoraria in connection with such
engagements; (iii) being employed by any government agency, college, university
or other non-profit research organization; (iv) owning a passive equity interest
in a private debt or equity investment fund in which the Employee does not have
the ability to control or exercise any managerial influence over such fund; (v)
working for a venture capital, growth equity, private equity, or similar fund
that has portfolio companies and/or similar investments in a Competing Business,
so long as Employee does not actively participate in the relationship between
such fund and the portfolio companies and/or similar investments in a Competing
Business; or (vi) any activity consented to in writing by Employer.


“Competing Business” means the following companies, including their parent,
subsidiary, or affiliated companies, or their respective successors or assigns:


Citrix Systems; Radware; A10 Networks; Avi Networks; Palo Alto Networks;
Fortinet; Brocade Communications Systems; Check Point Software Technologies
Ltd.; Imperva; Akamai; and Blue Coat Systems, Inc.


8.2    Non-Solicitation. Employee further agrees that Employee shall not during
the period commencing on the Separation Date and ending on the one year
anniversary of the Separation Date (the “Non-Solicitation Period”), directly or
indirectly, without the prior written consent of Employer: personally or through
others, solicit or attempt to solicit (on Employee’s own behalf or on behalf of
any other person) any employee of Employer or any subsidiary of Employer or
their respective successors or assigns, to leave his or her employment with
Employer, or any subsidiary of Employer or any of their respective successors or
assigns; personally or through others, induce, attempt to induce, solicit or
attempt to solicit (on Employee’s own behalf or on behalf of any other person),
any employee of Employer, or any subsidiary of Employer or their respective
successors or assigns to engage in any activity that Employee would, under the
provisions of Section 8.1 hereof, be prohibited from engaging in.
Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of
Employer or any subsidiary of Employer or their respective successors or
assigns, shall not be deemed to be a breach of this Section.


Karl Triebes 
Confidential
Page 3 of 6

    
    

--------------------------------------------------------------------------------







8.3    Prior Agreements Superseded. The covenants contained in Section 8
supplement the terms of the “Inventions Agreement” between the Company and
Employee dated July 26, 2004 which is attached hereto as Exhibit A and
incorporated by this reference. To the extent of any conflict between the terms
of the Inventions Agreement and the main body of this Agreement, the terms of
this Agreement will prevail.


8.4    Severability. In the event that the provisions of this Section 8 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then Employer and Employee agree that such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.


9.KNOWING AND VOLUNTARY AGREEMENT. Employee hereby warrants and represents that
Employee: (1) has carefully read this Agreement and finds the manner in which it
is written understandable; (2) knows the contents hereof; (3) is hereby advised
to consult with an attorney regarding this Agreement and its effects prior to
executing this Agreement; (4) understands that Employee is giving up certain
claims, damages, and disputes known or unknown that may have arisen on or before
the date of this Agreement; (5) has been given 21 calendar days to consider
whether to accept this Agreement, and has signed it only after reading,
considering and understanding it. If Employee signs this Agreement before the
expiration of the 21-day period that he has been given to consider it, he is
expressly waiving his right to consider the Agreement for any remaining portion
of that 21-day period; (6) understands its contents and its final and binding
effect; and (7) has signed the Agreement as his free and voluntary act. Employee
acknowledges that in executing this Agreement, Employee does not rely upon any
representation or statement by Employer or any other Released Party concerning
the subject matter of this Agreement, except as expressly set forth in the text
of the Agreement.


10.TIME TO CONSIDER AGREEMENT. The Company is hereby advising you to consider
this Agreement carefully, and to consult with an attorney of your choice or a
similar advisor if you desire to do so, before signing this Agreement. In
compliance with the ADEA and the Older Workers Benefit Protection Act, Employee
expressly acknowledges that he has been given twenty-one (21) calendar days in
which to review this Agreement before signing it.
11.REVOCATION AND EFFECTIVE DATE. Employee has the right to revoke this
Agreement within seven (7) calendar days of its execution. To revoke this
Agreement, Employee must hand-deliver or email the revocation to Scot F. Rogers,
Executive V.P. and General Counsel at s.rogers@f5.com by no later than 5:00 p.m.
Pacific time on the seventh day after Employee signs this Agreement. If Employee
effectively revokes this Agreement, all of the promises made by Employee and
Employer through or related to this Agreement will not be effective. This
Agreement shall become effective on the eighth day after delivery of this
executed Agreement by Employee to Employer, provided that Employee has not
revoked the Agreement and provided that the conditions precedent have been met,
including execution of the Letter of Resignation (“Effective Date”).
12.NON-DISPARAGEMENT. Employee represents and warrants that Employee shall not,
directly or indirectly, disparage, defame, or make derogatory or negative
statements to any person or entity regarding Employer.
13.DISPUTE RESOLUTION. Any disputes under this Agreement that are not informally
resolved shall be resolved through binding arbitration in Seattle, Washington by
a single neutral arbitrator under the then-current rules of arbitration
pertaining to employment disputes issued by the American Arbitration Association
(“AAA”), except that any such arbitration shall be administered by the Judicial
Arbitration & Mediation Service (“JAMS”) in Seattle, Washington. The arbitrator
shall be authorized to consider and resolve any and all such claims by a motion
for summary judgment. Any and all applicable statutes of limitation shall apply
to claims or disputes brought in the arbitration to the same extent such
statutes of limitation would apply in actions brought in state or federal court.
The arbitrator shall be authorized to award the prevailing party its reasonable
costs, attorneys’ fees and litigation expenses, including such amounts incurred
on appeal (other than if Employee challenges the validity of this Agreement
under the ADEA).
14.AMENDMENT. There shall be no modification of this Agreement except as may be
agreed to in writing by the parties.


Karl Triebes 
Confidential
Page 4 of 6

    
    

--------------------------------------------------------------------------------





15.OTHER. Employee and Employer each represent and warrant that they are the
sole and exclusive owner of all of their respective claims, demands and causes
of action, and that no other party has any right, title or interest whatsoever
in any of the matters referred to herein, and there has been no assignment,
transfer, conveyance or other disposition by Employee or Employer of any matters
referred to herein. Employee has made no claim or filing with any federal, state
or local agency, court or arbitration. Nothing in this Agreement is intended as
or should be construed as an admission of liability or wrongdoing by any of the
parties to the Agreement.


16.PROTECTED RIGHTS. Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information. This Agreement does not limit Employee’s right to receive an award
for information provided to any Government Agencies.


17.GENERAL. This Agreement shall be governed by and interpreted under the laws
of the State of Washington, excluding its choice of law rules. The provisions of
this Agreement are severable, and if any part of it is found to be unlawful or
unenforceable, it shall be interpreted to render it enforceable. If no such
interpretation is possible, such provision shall be severed from the Agreement
and the other provisions of this Agreement shall remain fully valid and
enforceable and the remainder of the Agreement shall be interpreted to render it
enforceable to the maximum extent consistent with applicable law. This Agreement
shall in all respects be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto. The parties
acknowledge that they do not rely and have not relied upon any representation or
statement made by any of the parties other than the representations and
warranties expressly set forth in this Agreement. This Agreement may be executed
in counterparts and such counterparts, when taken together, shall constitute one
agreement.


18.TAX TREATMENT. This Agreement does not address Employee’s specific tax
situation and Employee should consult with Employee’s own tax advisor. The
Employer does not guarantee to Employee any tax treatment, outcome or liability,
under any laws applicable to Employee, of any benefits provided under this
Agreement, including, but not limited to, consequences under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). No provision of this
Agreement shall be interpreted or construed to transfer any tax liability,
including any liability for failure to comply with the requirements of Code
Section 409A, from Employee to the Employer. Employee hereby assumes full and
sole responsibility for payment of taxes due, if any, on the consideration
tendered herein and further agrees to defend, indemnify, and hold the Employer
harmless from and against any loss, liability, obligation, action, cause of
action, claims, demands, or other expenses of any nature whatsoever, relating
to, in connection with, or arising out of the payment of said taxes and
interest, and/or penalties imposed, arising out of any such tax. Further, the
Employer and Employee intend that this Agreement and the payments and other
benefits provided hereunder shall be exempt from the requirements of Section
409A and be interpreted, operated and administered in a manner consistent with
such intention.


19.ENTIRE AGREEMENT. Except for the Inventions Agreement to the extent described
in Section 8.3 above, this Agreement contains the entire understanding between
Employee and Employer regarding the subject matter of this Agreement. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein. It supersedes
entirely all prior agreements between Employee and Employer except those
explicitly referenced herein or necessary for the parties to perform their
obligations under this Agreement, and then such agreements shall be applicable
and enforceable only to the extent necessary for the parties to perform their
obligations under this Agreement.




Karl Triebes 
Confidential
Page 5 of 6

    
    

--------------------------------------------------------------------------------













 
Employee: Karl Triebes


 
 
 
 
 
 
 
 
By:
/s/ Karl Triebes
 
Dated:
September 26, 2016
 
Karl Triebes
 
 
 
 




 
 
 
 
 
 
 
 
 
Employer: F5 Networks, Inc.
 
 
 
 
 
 
 




By:
/s/ Scot F. Rogers
 
Dated:
September 26, 2016
 
Scot F. Rogers
 
 
 
 
Executive V.P. and General Counsel
 
 
 





Karl Triebes 
Confidential
Page 6 of 6

    
    